EXHIBIT 12.1 THE HERSHEY COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands of dollars except for ratios) (Unaudited) For the Nine Months Ended September 30, 2007 October 1, 2006 Earnings: Income before income taxes (a) $ 241,141 $ 631,665 Add (deduct): Interest on indebtedness 92,690 85,800 Portion of rents representative of the interest factor (b) 6,069 5,743 Amortization of debt expense 573 362 Amortization of capitalized interest 2,002 2,158 Adjustment to exclude minority interest and income or loss from equity investee (399 ) Earnings as adjusted $ 342,076 $ 725,728 Fixed Charges: Interest on indebtedness $ 92,690 $ 85,800 Portion of rents representative of the interest factor (b) 6,069 5,743 Amortization of debt expense 573 362 Capitalized interest 248 46 Total fixed charges $ 99,580 $ 91,951 Ratio of earnings to fixed charges 3.44 7.89 NOTE: (a) Amounts for 2006 were adjusted for the impact of certain immaterial adjustments relating to the timing of the recognition of revenue, as permitted by Securities and Exchange Commission Staff Accounting Bulletin No. 108, Considering the Effects of Prior Misstatements When Quantifying Misstatements in Current Year Financial Statements, adopted in the fourth quarter of 2006. (b) Portion of rents representative of the interest factor consists of one-third of rental expense for operating leases.
